DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(1) s  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heo (US 2014/0064001).
Regarding claim 1, Heo discloses A non-volatile memory device comprising: a plurality of memory cells (110, figure 1) arranged in a matrix;
 a plurality of word lines (WL, figure 3) extended in a first direction (horizontal direction) , each of the memory cells (as above) coupled to one of the word lines;
 a plurality of bit lines (BL, figure 1) extended in a second direction (vertical direction) different from the first direction (as above) , each of the memory cells coupled to one of the bit lines; 
a word-line control circuit (130 in figure 1 and figure 3) coupled to and configured to control the word lines (as above) ; 
a first bit-line control circuit (150A, figure 1) configured to control the bit lines (as above) , the first bit-line control circuit (150A, figure 1) being coupled to a first end (the upper end of 110, figure 1) of each of the bit lines (as above) ; and 
a second bit-line control circuit (150B, figure 1) configured to control the bit lines, the second bit-line control circuit (150B, figure 1) being coupled to a second end (the lower end of 110, figure 1) of each of the bit lines, the second end (as above) being opposite to the first end (as above) .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,081,168. Although the claims at issue are not identical, they are not patentably distinct from each other because :
Regarding claim 1, although the conflicting calim is not identical, it is not patentably distinct from each other because this claim of the instant application is broader than the claim of the patent cited above and would therefore be dominated by the claim of the cited patent. For instance, claim 1 of the instant application is anticipated with claim 1 of the cited patent with the omission of “the first bit line control circuit….in an analog mode”.
Regarding claim 2, the claimed limitation in this claim is clearly claimed in claim 1 of the cited patent.
Regarding claim 3, the claimed limitation in this claim is clearly claimed in claim 2 of the cited patent.
Regarding claim 4, the claimed limitation in this claim is clearly claimed in claim 3 of the cited patent.
Regarding claim 5, the claimed limitation in this claim is clearly claimed in claim 4 of the cited patent.
Regarding claim 6, the claimed limitation in this claim is clearly claimed in claim 5 of the cited patent.
Regarding claim 7, the claimed limitation in this claim is clearly claimed in claim 6 of the cited patent.
Regarding claim 8, the claimed limitation in this claim is clearly claimed in claim 7 of the cited patent.
Regarding claim 9, the claimed limitation in this claim is clearly claimed in claim 8 of the cited patent.
Regarding claim 10, the claimed limitation in this claim is clearly claimed in claim 9 of the cited patent.
Regarding claim 11, the claimed limitation in this claim is clearly claimed in claim 10 of the cited patent.
Regarding claim 12, the claimed limitation in this claim is clearly claimed in claim 11 of the cited patent.
Regarding claim 13, the claimed limitation in this claim is clearly claimed in claim 12 of the cited patent.
Regarding claim 14, the obviousness rejection is in the replacing of terminologies “a row direction” with  “a first direction”,  “a column direction “ with “a second direction” , and is encompassed by claim 14 of the cited patent.
Regarding claim 15, the claimed limitation in this claim is clearly claimed in claim 15 of the cited patent.
Regarding claim 16, the claimed limitation in this claim is clearly claimed in claim 16 of the cited patent.
Regarding claim 17, the claimed limitation in this claim is clearly claimed in claim 17 of the cited patent.
Regarding claim 18, the claimed limitation in this claim is clearly claimed in claim 18 of the cited patent.
Regarding claim 19, the claimed limitation in this claim is clearly claimed in claim 19 of the cited patent.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. Dinh
10/20/22
/SON T DINH/Primary Examiner, Art Unit 2824